  Case 18-20414         Doc 43     Filed 01/16/19 Entered 01/16/19 11:26:04              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-20414
         SHAYLA MAYWEATHER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/20/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/20/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-20414       Doc 43       Filed 01/16/19 Entered 01/16/19 11:26:04                    Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                     $0.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                          $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                       $0.00
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $0.00

Attorney fees paid and disclosed by debtor:                $1,200.00


Scheduled Creditors:
Creditor                                      Claim         Claim         Claim         Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed          Paid          Paid
ALPHA MEDICAL                   Unsecured         101.00           NA             NA            0.00        0.00
AMERICASH LOANS LLC             Unsecured      2,000.00         360.97         360.97           0.00        0.00
AMERICASH LOANS LLC             Unsecured            NA       1,113.63       1,113.63           0.00        0.00
CAPITAL ONE AUTO FINANCE        Secured       25,025.00     27,492.45       27,492.45           0.00        0.00
CAPITAL ONE AUTO FINANCE        Secured       11,650.00     11,197.61       11,197.61           0.00        0.00
CAPITAL ONE AUTO FINANCE        Unsecured      2,347.00            NA             NA            0.00        0.00
CAPITAL ONE BANK USA            Unsecured         499.00        499.33         499.33           0.00        0.00
CAPITAL ONE BANK USA            Unsecured            NA         827.71         827.71           0.00        0.00
CERTIFIED SERVICES INC          Unsecured          69.00           NA             NA            0.00        0.00
COMCAST                         Unsecured      1,500.00            NA             NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         926.00         926.00           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         610.73         610.73           0.00        0.00
MIDLAND FUNDING                 Unsecured            NA         659.39         659.39           0.00        0.00
NICL LABORATORIES               Unsecured         117.00        186.68         186.68           0.00        0.00
QUANTUM3 GROUP LLC              Unsecured         907.00        811.72         811.72           0.00        0.00
US DEPT OF EDUCATION            Unsecured     29,874.00     29,944.22       29,944.22           0.00        0.00
US DEPT OF EDUCATION            Unsecured      3,781.00       3,790.94       3,790.94           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-20414         Doc 43      Filed 01/16/19 Entered 01/16/19 11:26:04                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $38,690.06                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $38,690.06                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $39,731.32                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
